SUPPLEMENT DATED MAY 1, 2015 to PROSPECTUSES DATED APRIL 11, 2006, AS SUPPLEMENTED DECEMBER 29, 2006, AND PROSPECTUSES DATED MAY 1, 2006 FOR MASTERS IV AND MASTERS VII ISSUED BY DELAWARE LIFE INSURANCE COMPANY DELAWARE LIFE VARIABLE ACCOUNT F This supplement contains information regarding changes to investment options that are available under your Contract. Effective immediately, the names of the following investment options have changed: Old Name New Name AllianceBernstein Balanced Wealth Strategy Portfolio AB Balanced Wealth Strategy Portfolio AllianceBernstein International Growth Portfolio AB International Growth Portfolio AllianceBernstein Small Mid Cap Value Portfolio AB Small Mid Cap Value Portfolio THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Masters 4 Masters 75/2015
